DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 1-7 and 14-20) in the reply filed on 16 March 2021 is acknowledged.  The traversal is on the ground(s) that the species could be commonly examined without undue burden, as at least some of the species share common technical features that could be concurrently examined. This is not found persuasive because the claims to the different species recite the mutually exclusive characteristics of such species such as the changing of the characteristics of a bandpass filter based on a zoom magnification setting, image noise setting, or image resolution as in Species I, II, and III, respectively. Further, each of zoom magnification (Species I), image noise (Species II), and image resolution (Species III) require different classifications and fields of search and have different statuses in the art. 
 The requirement is still deemed proper and is therefore made FINAL.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 March 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiguchi (US 2009/0201410 A1).


Claim 2, Nishiguchi further teaches wherein the imaging setting is zoom magnification (cutoff frequency f1 of the high-pass filter 16A is set according to zoom magnification of the focus lens group; paragraph 0040).

Claim 4, Nishiguchi further teaches wherein reaction sensitivity with respect to the frequency characteristics of the image (attenuation of frequencies, i.e., reaction sensitivity, is changed as cutoff frequency is changed; paragraph 0025 and Fig. 2) is adjusted as the peaking setting in a case where the zoom is optical zoom (focus lens zoom; paragraph 0040).

Claim 5, Nishiguchi further teaches wherein the reaction sensitivity is increased in a case where magnification of the optical zoom is increased (see cutoff frequency equation of paragraph 0039-0041 wherein cutoff frequency is set based on lens position).

Claim 14, Nishiguchi further teaches wherein the peaking setting is adjusted with reference to a table storing the peaking setting associated with each of a plurality of parameters of the imaging setting (frequency prescription table 30 stores the frequency and zoom magnification association; see paragraph 0042 and Fig. 6).

Claim 16, Nishiguchi further teaches wherein in a case where a plurality of the imaging settings is changed, the peaking setting is adjusted with reference to the table storing the peaking setting associated with a combination of the plurality of the imaging settings (frequency setting is adjusted based on the table storing frequency and zoom magnification; paragraph 0040-0042 and Fig. 6).

Claims 19 and 20 are respectively analyzed and rejected as a method claim for the functions performed by the apparatus of claim 1 and a program claim for causing a computer to execute the functions of the apparatus of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Miyahara (US 6,538,694 B1).
Claim 3, Nishiguchi teaches the image processing apparatus according to claim 2, but is silent regarding wherein digital zoom and optical zoom are distinguished in a case of adjustment of the band of the filter according to the zoom magnification.
Miyahara teaches wherein digital zoom (“electronic zoom;” col. 9, line 10-11) and optical zoom (optical zoom; col. 9, line 10-11) are distinguished in a case of adjustment of the band of 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Miyahara with that of Nishiguchi in order to improve the frequency characteristic and enhance the quality of the displayed image (see abstract of Miyahara).

Claim 18, Nishiguchi teaches the image processing apparatus according to claim 1, but is silent regarding wherein before conversion of resolution of an image subjected to peaking processing to display resolution, processing of thickening a marker for the peaking processing is performed.
Miyahara further teaches wherein before conversion of resolution of an image subjected to peaking processing to display resolution (contour compensation circuit precedes the electronic zoom and display; col. 9, line 5-7 and col. 15, lines 32-38), processing of thickening a marker for the peaking processing is performed (contour compensation is performed to stress the high frequency components of the display image; col. 15, lines 32-38).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Maeda (US 2008/0091102 A1).
Claim 15, Nishiguchi teaches the image processing apparatus according to claim 14, but is silent regarding wherein in a case where the imaging setting changes to the parameter not stored in the table, the peaking setting corresponding to the parameter not stored in the table is calculated by interpolation calculation using the peaking setting stored in the table.

Maeda teaches wherein a frequency table stores discrete data (paragraph 0047) and wherein in a case that the parameter is not stored in the table, the setting corresponding to the parameter not store in the table is calculated by interpolation calculation using the setting stored in the table (“as for counts not existing in the optimum cutoff frequency table 22, an optimum cutoff frequency is determined by interpolating neighboring data.;” paragraph 0047).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the interpolation of Maeda with the table of Nishiguchi in order to reduce the resources required to store a table in memory. 

Allowable Subject Matter
Claims 6, 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696